--------------------------------------------------------------------------------

Exhibit 10.21


STOCK PURCHASE AGREEMENT


dated as of July 2, 2018


by and  among


Farmers & Merchants Bancorp (“Company”),


Joan Rider, successor trustee (“Trustee”), of the
Bruce A Mettler Intervivos Revocable Trust U/T/D October 3, 2007
(“Trust”) FEIN 82-6826235


and


Blair and Eric Mettler, the sole beneficiaries of the Trust
(“Beneficiaries”)
 

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (“Agreement”), dated for reference purposes only
as of July 2, 2018, is between Farmers & Merchants Bancorp, a corporation and
registered bank holding company organized under the laws of Delaware (“Company”)
located in Lodi, California, Joan Rider, as successor trustee (“Trustee”) of the
Bruce A. Mettler Intervivos Revocable Trust u/t/d October 3, 2007 (“Trust”) and
Blair and Eric Mettler, the sole beneficiaries of the Trust (“Beneficiaries”).


R E C I T A L S:


A.            The Trust is an intervivos revocable trust and Trustee is the
legal owner of 44,503 shares of common stock of the Company, $0.01 par value
(the “Stock”), an asset of the Trust corpus.


B.            The Trustee desires to sell all the shares of Stock on the terms
set forth in this Agreement, the Trustee has the power and authority under the
Trust to dispose of the Stock without the consent of any third party and the
Stock is not pledged or encumbered.


C.            The Company desires to purchase the Stock on the terms set forth
in this Agreement (the “Acquisition”) but only if the Beneficiaries are parties
to this Agreement.


D.            The Beneficiaries desire the Trustee to sell the Stock to the
Company on the terms set forth herein and agree to be bound by the provisions of
this Agreement.


A G R E E M E N T


IN CONSIDERATION of the premises and mutual covenants hereinafter contained,
Company, Trustee and Beneficiaries agree as follows:


ARTICLE 1


DEFINITIONS AND DETERMINATIONS


1.1           Definitions.  Capitalized terms used in this Agreement but not
otherwise defined herein shall have the meanings set forth below:


“Affiliate” means a person that directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the person specified.
 
2

--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or day on which
commercial banks in California are author-ized or required to be closed.


“Confidential Information” means all information exchanged heretofore or
hereafter between the Trustee or Beneficiaries and their affili-ates and agents,
on the one hand, and Company and its affiliates and agents, on the other hand,
which is information related to the business, financial position, operations or
prospects of the Person responsible for furnishing the information or an
Affiliate of such Person, including the information provided by Company to
Trustee and/or Beneficiaries pursuant to Section 3.2(f).   Notwithstanding the
foregoing, “Confi-dential Information” shall not include any information that
(i) at the time of disclosure or thereafter is generally avail-able to and known
by the public (other than as a result of a disclosure directly or indirectly by
the recipients or any of their officers, directors, employees or other
representatives or agents), (ii) was available to the recipients on a
nonconfidential basis from a source other than Persons responsible for
furnishing the information, provided that such source is not and was not bound
by a confidentiality agreement with respect to the information, or (iii) has
been independently acquired or developed by the recipients without violating any
obligations under this Agreement.


“Consents” means every required consent, approval, absence of disapproval,
waiver or authorization from, or notice to, or registration or filing with, any
Person.


“Encumbrances” means any option, pledge, security interest, lien, charge,
encumbrance, mortgage, assessment, claim or restriction (whether on voting,
disposition or otherwise), whether imposed by agreement, understanding, Rule or
otherwise.


“Governmental Entity” means any court or tribunal in any jurisdiction or any
United States federal, state, district, domestic, or other administrative
agency, department, commission, board, bureau or other governmental authority or
instrumentality.


“Party” means the Company, the Trustee and the Beneficiaries.


“Permit” means any United States federal, foreign, state, local or other
license, permit, franchise, and certificate of authority, order of approval
necessary or appropriate under applicable Rules.


“Person” means any natural person, corporation, trust, association,
unincorporated body, partnership, joint venture, Governmental Entity,
statutorily or regulatory sanctioned unit or any other person or organization.


“Rule” means any statute or law or any judgment, decree, injunction, order,
regulation or rule of any Governmental Entity.


“Third Party Claim” means any legal proceeding by a Person not a party to this
Agreement and not an Affiliate of one of the parties to this Agreement.
 
3

--------------------------------------------------------------------------------

ARTICLE 2


THE TRANSACTION


2.1           Closing.  The Acquisition will be completed with a closing (the
“Closing”). The Closing shall take place at the offices of the Company, 111 West
Pine Street, Lodi, CA 95240 at 10:00 a.m. on July 31, 2018 or at such other
place, at such other time, or on such other date as the Parties may mutually
agree upon.  At the Closing, there shall be delivered to the Company and Trust
the certificates and other documents required to be delivered under Article IV
hereof.
 
2.2           The  Closing.  The Closing shall take place as soon as
practicable, and in any event within five (5) Business Days, following the
satisfaction or waiver of the conditions set forth in Sections 4.1, 4.2 and
4.3.  At the Closing and subject to the terms and conditions of this Agreement,
Company shall purchase from the Trustee, and Trustee agrees to sell, convey,
transfer, assign and deliver to Company, 44,503  shares of Stock (the “Closing
Shares”), free and clear of any Encumbrances and, subject to Section 2.4, the
Trustee shall have the right to receive in exchange for the Closing Shares an
amount of cash or certified funds equal to $700.00  multiplied by the number of
Closing Shares which equates to Thirty One Million One Hundred Fifty-Two
Thousand One Hundred Dollars ($31,152,100.00) (the “Purchase Price”).


2.3           Wire Transfer.   At the Closing, the Company will cause to be
wired to an account in the name of the Trustee in immediately available funds
cash in the amount equal to the Purchase Price to be paid at such Closing minus
the Special Deposit provided for in Section 2.4.  Not less than two Business
Days prior to the anticipated Closing date, Trustee will provide in writing wire
transfer instructions to Company.


2.4.          Special Deposit.  At and after the Closing, the Company shall set
aside, hold back and maintain $12.4 million of the gross proceeds of the
Acquisition in order to discharge a Federal tax lien on the estate of Bruce
Mettler relating to the sale of the Stock (the “Special Deposit”).  On or before
October 7, 2018, the Company will pay over to the Internal Revenue Service the
Special Deposit or honor a check drawn against the Special Deposit in favor of
the Internal Revenue Service in either case upon the written instructions of the
Trustee (the “Payment Date”).  Between the Closing and the Payment Date, the
Special Deposit will bear interest at the rate of 1.25% per annum on a simple
interest basis.  Interest on the Special Deposit will be paid to the Trustee on
the Payment Date.


2.5           Company Dividend.  In order to be free from doubt, the Company’s
dividend for the first half of 2018 which has a record date prior to the
execution hereof shall be delivered to the Trust on the payment date of such
dividend.
 
4

--------------------------------------------------------------------------------

ARTICLE 3


REPRESENTATIONS AND WARRANTIES


3.1           Representations and Warranties of Company.  Company represents and
warrants to Trustee and the Beneficiaries as follows:


(a)           Existence and Good Standing; Power and Authority.  Company has
been duly incorporated and validly exists as a corporation in good standing
under the laws of the State of Delaware and is registered as a bank holding
company under the BHC Act.  Company has all requisite corporate power and
authority to make, execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby. 
The execution, delivery and performance of this Agreement by Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized and approved by the all required corporate action of Company and no
other action on the part of Company is necessary to authorize the execution,
delivery and performance of this Agreement by Company and the consummation of
the transactions contemplated hereby.  This Agreement has been duly executed and
delivered by the Company and is a valid and binding obligation of Company
enforceable against Company in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, liquidation, receivership,
conserva-torship, insolvency, moratorium or other similar laws affecting the
rights of creditors generally and by general equitable princi-ples.


(b)           Brokers and Finders.  Company is not a party to or obligated under
any agreement with any broker or finder relating to the transactions
contemplated hereby, and neither the execution of this Agreement nor the
consummation of the transactions provided for herein or therein will result in
any liability by Company to any broker or finder.


(c)           No Conflicts, Defaults or Violations; Consents.
 
(i)          The execution, delivery and performance of the Agreement by Company
does not, and the consummation of the transactions contemplated thereby will not
(A) violate any provision of the charter documents or by-laws of Company or any
provision of any applicable Rule or (B) require any Consent of any person or
entity under, conflict with, terminate or result in a breach of or accelerate
the performance required by any of the terms of, any material contract or other
material agreement to which the Company is a party or by which it is bound, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) thereunder, which, in any such event, could have a
material adverse effect upon the ability of the Company to perform its
obligations under this Agreement.
 
(ii)         No filing or registration with, Consent, approval, order or
authorization of, any Governmental Entity is required by or with respect to the
Company or any Affiliate of the Company in connection with the execution,
delivery and performance of this Agreement by the Company or the consummation of
the Acquisition.
 
5

--------------------------------------------------------------------------------

(d)           Litigation.  There are no actions, suits, proceedings,
arbitrations, written claims or investigations pending or, to the Company’s
knowledge, threatened against it or any of its Affiliates that (a) seek to
question, delay or prevent the consummation of the Acquisition, or (b) would
reasonably be expected to affect adversely the ability of the Company to fulfill
its obligations hereunder.
 
(e)           Regulatory Matters.  Neither the Company nor any Affiliate of the
Company has any orders, memoranda of understanding, formal or informal
agreements, arrangements or understandings with any Governmental Entity that
would materially impede or delay its ability to obtain any required Consent from
a Governmental Entity for the consummation of the Acquisition.
 
3.2           Representations and Warranties of Trustee.  Trustee represents and
warrants to Company as follows:


(a)           Authorization and Validity of Agreement.  (i) Trustee has full
power and authority to execute and deliver this Agreement, to perform her
obligations hereunder, and to consummate the transactions contemplated hereby,
and (ii) the Agreement has been duly executed and delivered by Trustee and is a
valid and binding obligation of Trustee in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting or relating to enforcement of creditor’s rights
generally, and general equitable principles.  The Trustee is the sole trustee of
Trust.


(b)           Ownership of Shares.Other than the general estate tax lien
pursuant to Internal Revenue Code Section 6324, Trustee owns all of the
outstanding shares of Stock free and clear of all liens, claims, charges,
restrictions, equities, and Encumbrances of any kind, subject only to the terms
of the Trust, and has full power and legal right to sell, assign, transfer and
deliver the same to Company pursuant to this Agreement.  The Special Deposit
shall be used to satisfy the aforementioned general estate tax lien.


(c)           Consents and Approvals; No Violations.  The execution, delivery
and performance of this Agreement by Trustee and the consummation by Trustee of
the transactions contemplated hereby will not, with or without the giving of
notice or lapse of time or both: (a) violate any Rule applicable to Trust or the
Trustee, (b) violate any order, judgment or decree of any court or of any
Governmental Entity applicable to Trust or the Trustee, (c) require any filing
by Trust or the Trustee with, or require Trust or the Trustee to obtain any
Consent or require Trust or Trustee to give any notice to any Governmental
Entity, or (d) result in a violation or breach by Trust or Trustee, conflict
with, constitute (with or without due notice or lapse of time or both) a default
by Trust or Trustee (or give right to any right of termination, cancellation,
payment or acceleration) under any obligation of Trust or Trustee or result in
the creation of any Encumbrance upon any of the assets of Trust or Trustee.


(d)           Brokers and Finders.   Neither Trustee nor any predecessor trustee
of the Trust is a party to or obligated under any agreement with any broker or
finder relating to the transactions contemplated hereby, and neither the
execution of this Agreement nor the consummation of the transactions provided
for herein or therein will result in any liability to any broker or finder.
 
6

--------------------------------------------------------------------------------

(e)           Estate Taxes.   As of the Closing, all estate taxes due to any
Governmental Entity as a result of the death of Bruce Mettler have been paid by
the Trustee, or will be paid by the Trustee through use of the Special Deposit,
or the Trust and such Governmental Entities have entered into agreements to pay
such taxes.  Upon execution of this Agreement, Trustee will request a
certification of Lien Release from the Internal Revenue Service pursuant to
Internal Revenue Code Section 6325 to discharge the general federal estate tax
lien with respect to the Stock.


(f)            Information concerning the Company and its Affiliates. Trustee
acknowledges that she has been afforded  (i) access to information about the
Company, its Affiliates and their respective financial condition, results of
operations, business, properties, management and prospects sufficient to enable
Trustee to evaluate the Acquisition and (ii) the opportunity to ask such
questions as the Trustee has deemed necessary of, and to receive answers from,
representatives of the Company concerning its prospects, including the likely
results for the quarter ended June 30, 2018, and the merits and risks of
investing in or holding the common stock of the Company.  The Trustee further
acknowledges that she has had the opportunity to have answered any questions
concerning financial, business or other information with respect to the business
of the Company or with respect to the merits and risks of investment in the
Company and the Company has given complete and satisfactory answers to all
inquiries that the Trustee has asked them concerning the matters listed above. 
The Trustee has sought such accounting, legal and tax advice as she has
considered necessary to make an informed decision with respect to the
Acquisition.


(g)           No Conflicts, Defaults or Violations; Consents.
 
(i)          The execution, delivery and performance of the Agreement by Trustee
does not, and the consummation of the transactions contemplated thereby will not
(A) violate any provision of the Trust or any provision of any applicable Rule
or (B) require any Consent of any person or entity under, conflict with,
terminate or result in a breach of or accelerate the performance required by any
of the terms of, any material contract or other material agreement to which the
Trust, Trustee or any predecessor trustee of the Trust is a party or by which
they are bound, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) thereunder, which, in any such
event, could have a material adverse effect upon the ability of the Trustee to
perform her obligations under this Agreement.
 
(ii)         No filing or registration with, Consent, approval, order or
authorization of, any Governmental Entity is required by or with respect to the
Trust or Trustee in connection with the execution, delivery and performance of
this Agreement by the Trustee or the consummation of the Acquisition.


3.3           Representations and Warranties of the Beneficiaries.  
Beneficiaries represent and warrant to Company as follows:


(a)           Authorization and Validity of the Agreement.  Beneficiaries have
full power and authority to execute and deliver this Agreement, to perform their
obligations hereunder, and to consummate the transactions contemplated hereby,
and (ii) the Agreement has been duly executed and delivered by them and is a
valid and binding obligation of  theirs  in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting or relating to enforcement of creditor’s rights
generally, and general equitable principles.
 
7

--------------------------------------------------------------------------------

(b)           Sole Beneficiaries.   The Beneficiaries are the sole beneficiaries
of the Trust.


(c)           No Assignment.  The Beneficiaries have not assigned or disclaimed
their beneficial interest in the Trust.


(d)           Consent.  The Beneficiaries hereby consent to the sale of the
Stock on the terms set forth herein.


ARTICLE 4
 
CONDITIONS TO THE PARTIES' OBLIGATIONS TO CLOSE


4.1           Conditions to Company’s and Trustee’s Obligations to Close.  The
respective obligations of Company, on the one hand, and the Trustee, on the
other, to consummate the transactions contemplated hereby are subject to the
satisfaction or waiver at or prior to the Closing of each of the following
conditions:


(a)           No judgment, decree, injunction, order or proceeding shall be
outstanding or threatened by any Governmental Entity which prohibits or
materially restricts the effectuation of, or threatens to invalidate or set
aside, the Agreement.


(b)           No Rule shall be outstanding or threatened by any Governmental
Entity which prohibits or materially restricts the consummation of, or threatens
to invalidate or set aside, the Agreement or which would not permit the
businesses presently carried on by Company to continue materially unimpaired
following the Closing.


4.2           Additional Conditions to Obligations of Company to Close.  The
obligations of Company to consummate the Acquisition are subject to the
satisfaction or waiver at or prior to the Closing of each of the following
conditions:


(a)           All actions necessary to authorize the execution, delivery and
performance of this Agreement, and the consummation of the Acquisition shall
have been duly and validly taken by   Trustee and the Beneficiaries.


(b)           The representations and warranties of Trustee and the
Beneficiaries in this Agreement shall have been true and correct in all material
respects on the date of this Agreement and at and as of the Closing as though
all such representations and warranties had been made on and as of the Closing,
except with respect to representations and warranties that, by their terms,
speak as of a different time, and the Company shall have received a certificate
to that effect dated the Closing and executed (i)   by the Trustee and (ii) the
Beneficiaries, as to their respective representations and warranties.
 
8

--------------------------------------------------------------------------------

(c)           Each of the covenants and agreements of Trust and the
Beneficiaries contained in this Agreement to be performed at or before the
Closing shall have been so performed in all material respects; and the Company
shall have received  certificates to that effect dated the Closing and executed
by the  Trustee and the Beneficiaries as to their respective covenants and
agreements.


(d)           Trustee shall have delivered at the Closing certificates for the
Closing Shares  endorsed to the Company or appropriate stock powers authorizing
the transfer of such shares to the Company.


(e)           Trustee shall have delivered at Closing an opinion of its counsel
acceptable in form to Company  opining on the matters set forth in Section
3.2(a) hereof.


(f)            Prior to Closing, Company shall have obtained not less than $32
million through the sale of equity or debt securities on terms acceptable to
Company in its sole discretion to be used to purchase the Closing Shares at
$700.00 per share.


4.3           Additional Conditions to Obligations of Trustee to Close.  The
obligations of Trustee to consummate the transactions contemplated herein are
subject to the satisfaction or waiver, at or prior to the Closing, of each of
the following conditions:


(a)           All actions necessary to authorize the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated by this Agreement shall have been duly and validly taken by the
board of directors of Company.


(b)           The representations and warranties of Company contained in this
Agreement shall be true and correct in all material respects on the date of this
Agreement and at and as of the Closing as though all such representations and
warranties had been made at and as of such time, except with respect to
representations and warranties that, by their terms, speak as of a different
time, and Trust shall have received a certificate to that effect dated the
Closing and executed on behalf of Company by its chief executive officer and
chief financial officer.
 
(c)           The covenants and agreements of Company to be performed at or
before the Closing shall have been duly performed in all material respects; and
Trust shall have received one or more certificates to that effect dated the
Closing and executed by the chief executive officer and chief financial officer
of Company.
 
(d)           The Company shall have delivered at Closing an opinion of counsel
acceptable in form to Trustee and Beneficiaries opining on the matters set forth
in Section 3.1(a) herein.
 
9

--------------------------------------------------------------------------------

ARTICLE 5


INDEMNIFICATION



5.1
Indemnification by Trustee of the Trust,  Beneficiaries and the Company

 
(a)           After the  Closing, Trustee and  the Beneficiaries (as to the
Beneficiaries only to the extent provided in Section 5.1(g))  (the “Indemnifying
Parties”) shall, subject to the other provisions of this Section 5.1, jointly
and severally indemnify, hold harmless and defend the Company, its Affiliates,
and their respective successors, permitted assigns, directors, shareholders,
officers, agents and employees (the “Indemnified Parties”) from and against all
claims, losses, liabilities, demands, and obligations of any nature whatsoever
(including reasonable legal fees and expenses) (collectively, “Damages”) which
the Indemnified Parties shall receive, suffer or incur, arising out of or
resulting from the breach of any representation or warranty made by the
Indemnifying Parties in this Agreement under Sections 3.2 or 3.3, or the
material breach of any covenant made by the Indemnifying Parties in this
Agreement.  The Trustee, in her individual capacity, shall have no personal
liability to Company for the indemnification provided for in this Section 5.1.
 
(b)           A claim for indemnification pursuant to this Section 5.1 may be
asserted by written notice to the Indemnifying Parties, which notice shall
include a reasonable description of the basis for the claim and shall be paid or
disputed in writing by the Indemnifying Parties within ten (10) Business Days of
the receipt of such notice.
 
(c)           In the event that any legal proceedings shall be instituted, the
Company shall as soon as reasonably practicable cause written notice of the
assertion of any Third Party Claim of which it has knowledge, which is covered
by this Section 5.1, to be forwarded to the Indemnifying Parties.  If the
Indemnifying Parties acknowledge in writing their obligation to indemnify the
Indemnified Parties pursuant to this Section 5.1 against any Damages that may
result from such Third Party Claim, the Indemnifying Parties shall have the
right, at their sole expense, to be represented by counsel and to defend
against, negotiate, settle, or otherwise deal with any Third Party Claim that
relates to any Damages for which indemnification is sought pursuant to this
Section 5.1.  If the Indemnifying Parties  elect to defend against, negotiate,
settle, or otherwise deal with any Third Party Claim that relates to any Damages
for which indemnification is sought pursuant to this Section 5.1, it shall
within ten (10) Business Days (or sooner, if the nature of the Third Party Claim
so requires) of receipt of notice of the Third Party Claim notify the Company of
its intent to do so.  If the Indemnifying Parties elect not to defend against,
negotiate, settle, or otherwise deal with any Third Party Claim that relates to
any Damages for which indemnification is sought pursuant to this Section 5.1, or
fail to notify the Company of their election within the timeframe provided for
above, the Indemnified Parties may then defend against, negotiate, settle, or
otherwise deal with such Third Party Claim and the Indemnifying Parties shall
reimburse the Indemnified Parties for the reasonable actual expenses of
defending such Third Party Claim upon submission of periodic bills.  If the
Indemnifying Parties assume the defense of the Third Party Claim, the Company
may participate, at its own expense, in the defense of such Third Party Claim;
provided that the Company shall be entitled to participate in any such defense
with separate counsel at the expense of the Indemnifying Parties if: (i) so
requested by the Indemnifying Parties to participate; (ii) upon the reasonable
advice of counsel to the Company that a conflict or potential conflict exists
between the interests of the Company and the Indemnifying Parties that would
make such separate representation advisable; or (iii) such claim is based upon
an investigation, inquiry, or other proceeding by a Governmental Entity; and
provided, further, that the Indemnifying Parties shall not be required to pay
for more than one such counsel (and any appropriate local counsel) for the
Indemnified Parties in connection with such Third Party Claim.  The Indemnifying
Parties and the Company agree to cooperate fully with each other in connection
with the defense, negotiation, or settlement of any such Third Party Claim.
 
10

--------------------------------------------------------------------------------

(d)           After any final judgment or award shall have been rendered by a
Governmental Entity of competent jurisdiction and the expiration of the time in
which to appeal such judgment or award, or a settlement shall have been
consummated, or the Indemnified Parties and the Indemnifying Parties shall have
arrived at a mutually binding agreement with respect to a Third Party Claim
pursuant to this Section 5.1, the Company shall forward to the Indemnifying
Parties notice of any sums due and owing (including any bills, records, or other
documentation supporting such sums) by the Indemnifying Parties pursuant to this
Agreement with respect to such matter and the Indemnifying Parties shall be
required to dispute in writing or pay all of the sums so due and owing to the
Indemnified Parties by wire transfer of immediately available funds within five
(5) Business Days after the date of such notice.
 
(e)           The failure of the Indemnified Parties to give reasonably prompt
notice of any Third Party Claim shall not release, waive, or otherwise affect
the Indemnifying Parties’ obligations with respect to such Third Party Claim
except to the extent that the Indemnifying Parties can demonstrate actual
Damages and prejudice as a result of such failure or delay.
 
(f)           All representations, warranties and covenants which are the
subject of the indemnification obligations of the Indemnifying Parties contained
in or made pursuant to this Agreement shall survive the execution and delivery
of this Agreement and shall continue in full force and effect for  a period of
one (1) year after the  Closing  and thereafter shall terminate; provided,
however, that any claim for indemnification pursuant to this Section made prior
to the expiration of such one (1) year period shall remain effective until
finally resolved notwithstanding the expiration of the indemnification period.
 
(g)           The indemnification obligation provided in this Section 5.1 shall
survive any termination of the Trust. The indemnification obligation will become
the joint and several obligations of the Beneficiaries upon the termination of
the Trust or the inability of the Trust to pay the entire amount of any
Damages.  Beneficiaries will also be jointly and severally liable for Damages
for any breach of a representation or warranty in Section 3.3 or any of their
covenants or agreements herein.  The Beneficiaries indemnification obligation
hereunder shall not be limited by the provisions of Section 19400 et seq. of the
Probate Code.
 
(h)           The collective aggregate liability of the Indemnifying Parties
shall under Section 5.1 in no event exceed an amount equal to the number of
Closing Shares multiplied by $700.00.
 
11

--------------------------------------------------------------------------------

(i)            After the  Closing, the Company shall, subject to the other
provisions of this Section 5.1, indemnify, hold harmless and defend the Trustee
and the Beneficiaries and their respective successors and permitted assigns from
and against all Damages which the Trustee or the Beneficiaries shall receive,
suffer or incur, arising out of or resulting from the breach of any
representation or warranty made by the Company in this Agreement or the material
breach of any covenant made by the Company in this Agreement.  The provisions of
Subsection (b)-(f) and (h) of this Section 5.1 shall apply to the
indemnification under this Subsection 5,1(i) with the term “Indemnifying Party”
therein meaning the Company and the term “Indemnified Party” meaning the Trustee
or the Beneficiaries.  The Company’s indemnification obligation in this Section
5.1(i) shall survive any dissolution, merger, or other transfer of the Company. 
This indemnification obligation of Company will become the joint and several
obligation of the Company and its successors and assigns upon the dissolution,
merger, or other transfer of the Company.  The Company and its successors and
assigns upon any dissolution, merger, or other transfer will also be jointly and
severally liable for Damages for any breach of a representation or warranty
under this Agreement.


ARTICLE 6
 
TERMINATION OF AGREEMENT; WAIVER OF CONDITIONS
 
6.1           Termination of Agreement.  Anything herein to the contrary
notwithstanding, this Agreement and the Acquisition may be terminated (to the
extent that it remains executory) at any time before either of the Closings as
follows, and in no other manner:


(a)           By mutual consent of Company and the Trustee;


(b)           By Company or the Trustee, if the Closing shall not have occurred
by July  31, 2018;
 
(c)           By Company, if any conditions set forth in Sections 4.1 or 4.2
shall not have been met, or by Trustee, if any conditions set forth in Sections
4.1 or 4.3 shall not have been met, by July 31, 2018, or such earlier time as it
becomes apparent that such condition cannot be met;


(d)           By Company, if Trustee or Beneficiaries should (i) subject to the
standards set forth in Sections 4.2(b), materially breach any of their
respective representations or warranties contained herein or (ii) materially
default in the observance or in the due and timely performance of any of their
respective covenants and agreements herein contained, and in either case, such
breach and/or default shall not have been fully cured within 20 Business Days
from the date of delivery of written notice specifying the alleged breach and/or
default;
 
12

--------------------------------------------------------------------------------

(e)           By Trustee, if Company should (i) subject to the standards set
forth in Sections 4.3(b), materially breach any of its representations or
warranties contained herein or (ii) materially default in the observance or in
the due and timely performance of any of its covenants and agreements herein
contained, and in either case, such breach and/or default shall not have been
fully cured within 20 Business Days from the date of delivery of written notice
specifying the alleged breach and/or default.


6.2           Effect of Termination.  In the event that this Agreement shall be
terminated pursuant to Section 6.1 hereof, all further obligations of the
Parties hereto under this Agreement shall terminate without further liability of
any Party to another; provided, however, that no termination of this Agreement
under Section 6.1 for any reason or in any manner shall release, or be construed
as so releasing, any Party from its obligations under Sections 7.1, 7.9 or 7.10,
hereof and notwithstanding the foregoing if such termination shall result from
the willful failure of a Party to fulfill a condition to the performance of the
obligations of any other Party or to perform a covenant of such Party in this
Agreement, such Party shall be fully liable for any and all damages, costs and
expenses (including, but not limited to, reasonable attorneys' fees sustained or
incurred by the other Party or Parties in connection with negotiating and
implementing the transactions contemplated in this Agreement); provided,
however, the failure of Company to obtain financing pursuant to Section 4.2(f)
on terms acceptable to it in its sole discretion shall not constitute a willful
failure of it to fulfill such conditions nor a failure to perform any covenant
by it hereunder.


6.3           Waiver of Conditions.  If any of the conditions specified in
Section 4.2 have not been satisfied, Company may nevertheless, at its election,
proceed with the transactions contemplated in this Agreement.  If any of the
conditions specified in Section 4.3 have not been satisfied, Trustee may
nevertheless, at her election, proceed with the transactions contemplated in
this Agreement.  If any Party elects to proceed pursuant to the provisions
hereof, the conditions that are unsatisfied immediately prior to the Closing
shall be deemed to be satisfied, as evidence by a certificate delivered by the
electing Party.


ARTICLE 7


GENERAL


7.1           Expenses.   All expenses incurred by Company, Trustee or the
Beneficiaries in connection with or related to the authorization, preparation
and execution of this Agreement and all other matters related to the Closing of
the transactions contemplated hereby, including, without limitation of the
generality of the foregoing, all fees and expenses of agents, representatives,
counsel, brokers and accountants employed by any of the Parties or its
affiliates, shall be borne solely and entirely by the Party which has incurred
the same.


7.2           Amendments.  To the fullest extent permitted by law, this
Agreement may be amended by agreement in writing of the Company, the Trustee and
the Beneficiaries at any time prior to the Closing.
 
13

--------------------------------------------------------------------------------

7.3           Integration.  This Agreement constitutes the entire agreement
between the Parties pertaining to the subject matter hereof and supersedes all
prior agreements and understanding of the Parties in connection therewith.


7.4           Best Efforts.  Each Party will use its best efforts to cause all
conditions to the obligations of the Parties to be satisfied.


7.5           Governing Law.  This Agreement and the legal relations between the
Parties shall be governed by and construed in accordance with the laws of
California except to the extent that the provisions of federal law are
mandatorily applicable.  The Parties hereby irrevocably submit to the
jurisdiction of the courts of the State of California and the federal courts of
the United States of America located in the Eastern District Court for
California solely in respect of the interpretation and enforcement of the
provisions of this Agreement and of the documents referred to in this Agreement,
and in respect of the transactions contemplated hereby and thereby, and hereby
waive, and agree to assert, as a defense in any action, suit or proceeding for
the interpretation or enforcement hereof or of any such documents, that it is
not subject thereto or that such action, suit or proceeding may not be brought
or is not maintainable in said courts or that the venue thereof may not be
appropriate or that this Agreement or any such document may not be enforced in
or by such courts, and the Parties hereto irrevocably agree that all claims with
respect to such action or proceeding shall be heard and determined in such
California state or federal court.  The Parties hereby consent to and grant any
such court jurisdiction over the person of such parties and over the subject
matter of such dispute and agree that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in Section
7.12 or in such other manner as may be permitted by law, shall be valid and
sufficient service thereof. This Agreement was jointly negotiated and prepared
by the parties hereto.  This Agreement shall be construed and interpreted
according to its plain meaning and not for or against any party based upon any
attribution of such party as the sole source of the language in question.


7.6           No Assignment.  Neither this Agreement nor any rights, duties or
obligations hereunder shall be assignable by Company, Trustee or the
Beneficiaries, in whole or in part, without the prior written consent of the
other Parties.  Any attempted assignment in violation of this prohibition shall
be null and void.  Subject to the foregoing, all of the terms and provisions
hereof shall be binding upon, and inure to the benefit of, the successors and
assigns of the Parties hereto.


7.7           Headings.  The descriptive headings contained in this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.


7.8           Counterparts.  This Agreement and any exhibit hereto may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each Party hereto and delivered to each Party hereto.
 
14

--------------------------------------------------------------------------------

7.9           Publicity and Reports.  Company and Trustee shall coordinate all
publicity relating to the transactions contemplated by this Agreement and no
Party shall issue any press release, publicity statement or other public notice
relating to this Agreement or any of the transactions contemplated hereby
without obtaining the prior consent of the other Parties, except to the extent
that legal counsel to any Party shall deliver a written opinion to the other
Parties to the effect that a particular action is required by applicable Rules.


7.10         Confidentiality.  All Confidential Information disclosed heretofore
or hereafter by any Party to this Agreement to any other Party to this Agreement
shall be kept confidential by such other Party and shall not be used by such
other Parties otherwise than as herein contemplated, except to the extent that
(a) it is necessary or appropriate to disclose to  any  Governmental Entity
having jurisdiction over any of the Parties or as may otherwise be required by
Rule; or (b) to the extent such duty as to confidentiality is waived by the
other Party.  Such obligation as to confidentiality and non-use shall survive
the termination of this Agreement pursuant to Article 6.  In the event of such
termination and on request of another Party, each Party shall use all reasonable
efforts to (1) return to the other Parties all documents (and reproductions
thereof) received from such other Parties that contain Confidential Information
(and, in the case of reproductions, all such reproductions made by the receiving
Party); and (2) destroy the originals and all copies of any analyses,
computations, studies or other documents prepared for the internal use of such
Party that included Confidential Information.


7.11         Specific Performance.  All the Parties acknowledge that, in view of
the uniqueness of the transactions contemplated in this Agreement, each Party
would not have an adequate remedy at law for money damages in the event that
this Agreement has not been performed in accordance with its terms, and
therefore each Party agrees that the other shall be entitled to specific
enforcement of the terms hereof in addition to any other remedy to which it may
be entitled, at law or in equity.


7.12         Notices.  All notices, requests and other communications hereunder
to a Party shall be in writing and shall be deemed given if personally
delivered, telecopied (with confirmation) or mailed by registered or certified
mail (return receipt requested) or delivered by an overnight courier (with
confirmation) to such party at its address set forth below or such other address
as such party may specify by notice to the parties hereto.


If to Trustee to:


Joan  Rider, successor trustee
Of the Bruce A. Mettler Intervivos Revocable Trust u/t/d  October 3, 2007
26 Corrala Vista Dr.
Watsonville, CA 95076
 
15

--------------------------------------------------------------------------------

With a copy to:


Richard S. Calone, Esq.
Calone & Harrel Law Group, LLP
1810 Grand Canal Blvd. Suite 6
Stockton, CA 95207
Fax: (209) 952-8751


If to Beneficiaries to:


Eric Mettler
17000 Cherry Road
Lodi, CA 95240


Blair Mettler
17901 North Cherry Road
Lodi, CA 95420


If to the Company to:
 
Farmers & Merchants Bancorp
111 West Pine Street
Lodi, California 65241
Attention: Stephen Haley
Chief Financial Officer
Fax: (206) 367-2345


With a copy to:


Stuart Moore Staub, Attorneys at Law
641 Higuera Street,
Suite 302
San Luis Obispo, CA 63401
Attention: John F. Stuart, Esq.
Fax: (505) 545-5566


7.13         Severability.  If any portion of this Agreement shall be deemed by
a court of competent jurisdiction to be unenforceable, the remaining portions
shall be valid and enforceable only if, after excluding the portion deemed to be
unenforceable, the remaining terms hereof shall provide for the consummation of
the transactions contemplated herein in substantially the same manner as
originally set forth at the date this Agreement was executed.
 
16

--------------------------------------------------------------------------------

7.14         Attorneys’ Fees.  In the event any of the Parties to this Agreement
brings an action or suit against any other Party by reason of any willful breach
of any covenant, agreement, representation, warranty or other provision hereof,
or any breach of any duty or obligation created hereunder by such other Party,
the prevailing Party, as determined by the court or the body having
jurisdiction, shall be entitled to have and recover of and from the losing
party, as determined by the court or other party having jurisdiction, all
reasonable costs and expenses incurred or sustained by such prevailing party in
connection with such prevailing action, including, without limitation, legal
fees and court costs (whether or not taxable as such).


[Signatures on next page]
 
17

--------------------------------------------------------------------------------

WITNESS, the signature of Farmers & Merchants Bancorp, as of the 2nd day of
July, 2018, set by its President and Chief Executive Officer and its Secretary,
pursuant to a resolution of its Board of Directors, acting by at least a
majority:



 
FARMERS & MERCHANTS BANCORP
         
By:
/s/ Kent A. Steinwert
         
Name:
Kent A. Steinwert
   
Title:
Chairman, President and Chief Executive Officer
 

 

 
By:
/s/ Stephen W. Haley
           
Name:
Stephen W. Haley
 
Title:
Executive Vice President, Chief Financial
   
Officer and Corporate Secretary



WITNESS, the signature of the Joan Rider, in her capacity as the successor
trustee of the Bruce A Mettler Intervivos Revocable Trust u/t/d October 3, 2007,
as of the 2nd day of July, 2018.



 
BRUCE A METTLER INTERVIVOS REVOCABLE TRUST U/T/D
OCTOBER 3, 2007

 
/s/ Jean E. Rider
       
Joan E. Rider,  Successor Trustee



WITNESS, the signature of Blair Mettler as of the 2nd day of July, 2018.



 
/s/ Blair Mettler
       
Blair Mettler, Beneficiary



WITNESS, the signature of Eric Mettler as of the 2nd day of July, 2018.



 
/s/ Eric Mettler
       
Eric Mettler, Beneficiary



 
18

--------------------------------------------------------------------------------